Exhibit 10.2

FORM OF RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of the 17th day of
December 2009 (the “Date of Grant”), between Cypress Sharpridge Investments,
Inc., a Maryland corporation (the “Company”), and                      (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Cypress Sharpridge Investments, Inc. 2006
Stock Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement; capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein to the Participant, an employee of Sharpridge Capital Management,
L.P., a Delaware limited partnership (“Sharpridge”), which serves as a
Sub-Advisor to Cypress Sharpridge Advisors, LLC, a Delaware limited liability
company, and the manager of the Company (the “Manager”).

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of the Restricted Shares. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant a restricted stock award (the
“Restricted Stock Award”) consisting of                      restricted shares
of the Company’s common stock, $.01 par value per share (the “Restricted
Shares”). The Restricted Shares shall vest and become nonforfeitable in
accordance with Section 2 hereof.

2. Vesting.

(a) Subject to the Participant’s continued employment with at least one of the
Company, an Affiliate, the Manager or Sharpridge, the Restricted Shares shall
vest and become nonforfeitable as follows:

 

  i. with respect to                      Restricted Shares (representing 15% of
the Restricted Shares initially granted hereunder) on the first anniversary of
the Date of Grant;

 

  ii. with respect to                      Restricted Shares (representing 15%
of the Restricted Shares initially granted hereunder) on the second anniversary
of the Date of Grant;



--------------------------------------------------------------------------------

  iii. with respect to                      Restricted Shares (representing 20%
of the Restricted Shares initially granted hereunder) on the third anniversary
of the Date of Grant;

 

  iv. with respect to                      Restricted Shares (representing 20%
of the Restricted Shares initially granted hereunder) on the fourth anniversary
of the Date of Grant; and

 

  v. with respect to                      Restricted Shares (representing 30% of
the Restricted Shares initially granted hereunder) on the fifth anniversary of
the Date of Grant.

(b) The Restricted Shares shall be forfeited by the Participant without
consideration on the date on which the Participant ceases to be employed by at
least one of the Company, an Affiliate, the Manager or Sharpridge, to the extent
any such Restricted Shares are not vested on or before the cessation of such
employment.

(c) Notwithstanding any other provision of this Agreement to the contrary but
subject to Section 9(b) of the Plan, any Restricted Shares not previously
forfeited or vested shall become vested (i) on the date of the Participant’s
death, (ii) on the date that the Participant ceases to be employed by at least
one of the Company, an Affiliate, the Manager or Sharpridge on account of
Disability (as defined below), or (iii) on the date that a Change in Control
occurs.

(d) For purposes of this Agreement, “employment” means service provided by the
Participant as an officer, director or employee of the Company, an Affiliate,
the Manager or Sharpridge. The Participant’s employment with the Company, an
Affiliate, the Manager or Sharpridge shall not be deemed to have ended if the
Participant transfers from the employment or service of one such entity to the
employment or service of another such entity without an interruption in service.

(e) For purposes of this Agreement, “Disability” means that the Participant is,
as a result of injury or physical or mental illness, absent from the full-time
performance of his or her duties to the Company, an Affiliate, the Manager or
Sharpridge, as the case may be, for a period of 180 consecutive calendar days.

3. Certificates. Certificates evidencing the Restricted Shares shall be issued
by the Company and shall be registered in the Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Shares pursuant to Section 2. As a condition to the
receipt of this Restricted Stock Award, the Participant shall deliver to the
Company a stock power, duly endorsed in blank, relating to the Restricted
Shares. No certificates shall be issued for fractional Shares.

4. Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to Section 2 hereof, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights
with respect to the Restricted Shares and the Participant shall receive, when
paid, any dividends or distributions on all of the Restricted Shares granted
hereunder as to which the Participant is the record holder

 

2



--------------------------------------------------------------------------------

on the applicable record date; provided that the Restricted Shares shall be
subject to the limitations on transfer and encumbrance set forth in Section 7.
As soon as practicable following the vesting of any Restricted Shares pursuant
to Section 2, certificates for the Restricted Shares which shall have vested
shall be delivered to the Participant or to the Participant along with the stock
powers relating thereto.

5. Legend on Certificates. The certificates representing the vested Restricted
Shares delivered to the Participant shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. No Right to Continued Service. The granting of the Restricted Shares
evidenced by this Agreement shall impose no obligation on the Company, an
Affiliate, the Manager or Sharpridge to continue the employment or service of
the Participant and shall not lessen or affect the right of the Company, an
Affiliate, the Manager or Sharpridge to terminate the employment or service of
such Participant.

7. Participant Representations. The Participant represents the following to the
Company:

(a) The Participant:

 

  i. is an “accredited investor,” as that term is defined under Rule 501 of
Regulation D of the Securities Act of 1933, as amended, based one or more of the
following:

 

  A. the Participant is a director or executive officer of the Company;

 

  B. the Participant is a natural person and has a net worth, either alone or
with his or her spouse, of more than $1,000,000; or

 

  C. the Participant is a natural person and had income in excess of $200,000
during each of the previous two years and reasonably expects to have income in
excess of $200,000 during the current year, or joint income with his or her
spouse in excess of $300,000 during each of the previous two years and
reasonably expects to have joint income in excess of $300,000 during the current
year; or

 

  ii. either alone or with his or her purchaser representative(s) has such
knowledge and experience in financial and business matters so that he or she is
capable of evaluating the merits and risks of the prospective investment made in
connection with the Restricted Shares.

 

3



--------------------------------------------------------------------------------

(b) The Participant represents and agrees that he or she has received such
information as the Participant deems necessary in order to make an investment
decision with respect to the Restricted Shares, including but not limited to the
Company’s public filings made pursuant to the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. The Participant
represents and agrees that the Participant and his or her professional
advisor(s), if any, have had the right to ask questions of and receive answers
from the Company and its officers and directors, and to obtain such information
concerning the terms and conditions of the offering of the Restricted Shares to
the extent that the Company possesses the same or could acquire it without
unreasonable effort or expense, as the Participant and his or her professional
advisor(s), if any, deemed necessary. The Participant represents and agrees that
prior to the Participant’s agreement to receive the Restricted Shares, the
Participant and his or her professional advisor(s), if any, have asked such
questions, received such answers and obtained such information as the
Participant and his or her advisor(s), if any, deemed necessary to verify the
accuracy of any other information that the Participant and his or her
advisor(s), if any, deemed relevant to making an investment decision with
respect to the Restricted Shares.

8. Transferability. The Restricted Shares may not, at any time prior to becoming
vested pursuant to Section 2, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

9. Withholding. The Participant shall make arrangements satisfactory to the
Company with respect to the satisfaction of applicable income and employment tax
withholding requirements and the Company, an Affiliate, the Manager or
Sharpridge is hereby authorized to withhold from the Participant’s compensation
any applicable withholding taxes in respect of the Restricted Shares, their
grant or vesting or any payment or transfer with respect to the Restricted
Shares and to take such action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.
Without limiting the generality of the foregoing, to the extent permitted by the
Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares held by the Participant (which are
not subject to any pledge or other security interest and which have been vested
and held by the Participant for no less than six months (or such other period as
established from time to time by the Committee or United States generally
accepted accounting principles)) or by having the Company withhold from the
number of Restricted Shares otherwise deliverable to the Participant hereunder
Restricted Shares with a Fair Market Value not in excess of the statutory
minimum withholding liability.

10. Securities Laws. Upon the vesting of any Restricted Shares, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.

 

4



--------------------------------------------------------------------------------

11. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the corporate records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS.

13. Restricted Stock Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Stock Award and the Restricted Shares granted
hereunder are subject to the Plan. The terms and provisions of the Plan as it
may be amended from time to time are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of Page Intentionally Left Blank –

Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CYPRESS SHARPRIDGE INVESTMENTS, INC. By:  

             

  Kevin E. Grant, Chief Executive Officer

 

AGREED AND ACKNOWLEDGED:

 

Participant

 

6